       Case 2:17-cv-01223-RJS Document 95-1 Filed 02/08/19 Page 1 of 3



RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

RYAN S. WATSON
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683, Ben Franklin Station
Washington, D.C. 20044-0683
Telephone: 202.514.5173
Ryan.Watson@usdoj.gov

Of Counsel:
JOHN W. HUBER
United States Attorney
District of Utah
Attorneys for the United States of America

               IN THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,                          Case No. 2:17-cv-01223-RJS

            v.

PAUL KENNETH CROMAR,                          DECLARATION OF RYAN S.
BARBARA ANN CROMAR,                           WATSON IN SUPPORT OF
UTAH HOUSING FINANCE                          MOTION FOR ENTRY OF
                                              DEFAULT JUDGMENT
AGENCY,
UNIVERSAL CAMPUS FEDERAL
CREDIT UNION,
STATE OF UTAH, TAX
COMMISSION,
AND UTAH COUNTY, UTAH

         Defendants.


      I, Ryan S. Watson, pursuant to 28 U.S.C. § 1746, hereby declare as follows:
       Case 2:17-cv-01223-RJS Document 95-1 Filed 02/08/19 Page 2 of 3




      1.      I am employed as an attorney with the United States Department of

Justice, Tax Division, in Washington, DC. I am assigned responsibility for

representing the interests of the United States in the above-captioned matter. I am

in possession of the Department of Justice files concerning this case, and I submit

this Declaration in support of the United States’ Motion for Entry of Default

Judgment against Defendants Paul Cromar, Barbara Cromar, and Universal

Campus Federal Credit Union.

      2.      On June 19, 2018, I submitted a Declaration (ECF No. 56-1) in

support of the United States’ Motion for Entry of Default against Defendants Paul

and Barbara Cromar.
      3.      In that Declaration, I stated that, to the best of my knowledge, Paul

and Barbara Cromar are neither infants nor incompetent persons, and that I

searched the U.S. Department of Defense’s website to determine whether Paul or
Barbara Cromar were on active duty with the U.S. Armed Forces.

      4.      My search indicated that the Department of Defense does not have

any information indicating that these Defendants are on active duty or subject to

the Servicemembers Civil Relief Act.

      5.      On February 7, 2019, I performed the same inquiry, and my search

indicated that the Department of Defense does not have any information indicating
that these Defendants are on active duty or subject to the Servicemembers Civil

Relief Act.

\\
\\

                                         -2-
      Case 2:17-cv-01223-RJS Document 95-1 Filed 02/08/19 Page 3 of 3




     I declare under the penalty of perjury that the foregoing is true and correct.



Dated: February 8, 2019               /s/ Ryan S. Watson
                                      RYAN S. WATSON
                                      Trial Attorney, Tax Division
                                      U.S. Department of Justice




                                       -3-
